 



Exhibit 10.2

FORM OF
RESTRICTED STOCK AGREEMENT
PURSUANT TO
THOMAS & BETTS CORPORATION EQUITY COMPENSATION PLAN

     This Restricted Stock Agreement (hereinafter “Agreement”) is made as of the
<<day>> day of <<month>>, <<year>>, by and between THOMAS & BETTS CORPORATION
(hereinafter “Corporation”), a Tennessee corporation, and
<<First_Name>><<Name>>, an employee of the Corporation (hereinafter
“Participant”).

     WHEREAS, the Corporation has adopted with the approval of its stockholders
the Thomas & Betts Corporation Equity Compensation Plan, attached as Appendix D
to the 2004 Proxy Statement and as amended from time to time thereafter
(hereinafter “Plan”); and

     WHEREAS, the Committee under the Plan has awarded shares of the
Corporation’s Common Stock to the Participant;

     NOW, THEREFORE, in consideration of the foregoing, the mutual promises
hereinafter set forth, and other good and valuable consideration, the receipt
and sufficiency of which is hereby acknowledged, the Corporation and the
Participant, intending to be legally bound, hereby agree as follows:

     1. Issuance of Restricted Stock. Subject to the terms and conditions
hereinafter set forth, the Corporation has awarded to Participant a total of
<<Grant>> shares of its Common Stock, par value $.10 per share (hereinafter
sometimes “Restricted Stock”). The shares of Restricted Stock actually awarded
pursuant to this award are evidenced by a certificate or certificates registered
in Participant’s name.

     2. Terms and Conditions. The terms and conditions of the Plan are
incorporated by reference herein, and to the extent that any conflict may exist
between any term or provision of this Agreement and any term or provision of the
Plan, the term or provision of the Plan shall control.

     3. Investment Representation. The Participant agrees that he is acquiring
said shares for his own account and not with a view to distribution thereof and
that the shares of Restricted Stock acquired by the Participant will not be sold
except pursuant to an effective Registration Statement under the Securities Act
of 1933, as amended, or pursuant to an exemption from registration under said
Act.

     4. Restriction on Transfer. Except as otherwise provided pursuant to or in
accordance with the terms and provisions of this Agreement or the Plan, the
shares of Restricted Stock shall not be sold, exchanged, assigned, transferred
or permitted to be transferred voluntarily, involuntarily, or by operation of
law, delivered, encumbered, discounted, pledged, hypothecated, or otherwise
disposed of for three years (“Restriction Period”).

     During the Restricted Period, certificates evidencing the Restricted Stock
shall bear the following legend:

“These shares have been issued pursuant to the Thomas & Betts Corporation
(“Corporation”) Equity Compensation Plan (“Plan”) and are subject to forfeiture
to the Corporation in accordance with the terms of the Plan and an Agreement

 



--------------------------------------------------------------------------------



 



between the Corporation and the person in whose name the certificate is
registered. These shares may not be sold, pledged, exchanged, transferred,
hypothecated or otherwise disposed of except in accordance with the terms of
said Plan and said Agreement.”

     5. Deposit of Restricted Stock. In order to induce the Corporation to issue
to the Participant the Restricted Stock, Participant consents to the deposit
with the Secretary of the Corporation or such other person designated by the
Committee, the certificates evidencing the Restricted Stock, together with stock
powers or other instruments of transfer required by the Corporation or its
counsel appropriately endorsed in blank by him. Such deposits shall remain in
effect until the time the Restricted Stock is forfeited under and pursuant to
the terms and provisions of Section 6 hereof or until said Restricted Stock
shall be released from restrictions under the Plan and the Agreement.

     Participant consents to the appointment of the Secretary of the
Corporation, in his official capacity, and his successors in office, or any
other person that may be appointed by the Committee under the Plan as Escrow
Agent for said shares during the Restricted Period. If during the Restricted
Period, Participant’s employment with the Corporation is terminated, and the
Restricted Stock is forfeited in accordance with Section 6, Participant
authorizes the Escrow Agent to cause such certificate or certificates to be
canceled on the stock record books of the Corporation. Participant agrees that
the Escrow Agent is acting merely as a depository and shall have no liability
hereunder except as a depository to retain the Restricted Stock and to dispose
of them in accordance with the terms of this Agreement and the Plan. If the
Escrow Agent is notified of any adverse claim or demand by any person, he is
hereby authorized to hold such certificates until the dispute shall have been
settled by the parties and notice submitted to him in writing by all persons so
interested, or until the rights of the parties have been finally adjudicated in
a court of competent jurisdiction. So long as the Restricted Stock is held in
escrow, Participant shall be entitled to all the rights of a stockholder with
respect thereto except as may be limited by the terms of the Plan and this
Agreement.

     6. Forfeiture of Restricted Stock. Subject at all times to the provisions
of this Agreement, if the Participant incurs a Termination of Employment (as
defined below) before the shares of Restricted Stock have been released from the
restrictions on transfer as set forth in Section 4 hereof, such Restricted Stock
shall be forfeited to the Corporation unless the Committee shall determine in a
particular case that such forfeiture would not be in the best interest of the
Corporation. For purposes of this Section 6, “Termination of Employment” shall
mean termination of the Participant’s employment with the Corporation for any
reason whatsoever, whether voluntary or involuntary, other than because of
(a) the Participant’s death, (b), the Participant’s retirement in accordance
with the Corporation’s retirement practices and policies, or (c) the
Participant’s permanent disability. In the event the Committee, in its sole
discretion, determines that the Participant’s employment ceased on account of
retirement or disability prior to the end of the Restriction Period set forth in
Section 4, the Restriction Period shall be deemed to have ended on the later of
such retirement or disability or six months after the date of this Agreement, as
first written above. If the Participant’s employment ceased by reason of death
prior to the end of the Restriction Period set forth in Section 4, the
Restriction Period shall be deemed to have ended on the date of the
Participant’s death.

     7. Withholding of Taxes. The obligation to deliver shares of Common Stock
upon release from the restrictions on transfer (as set forth in Section 4
hereof) shall be subject to

- 2 -



--------------------------------------------------------------------------------



 



applicable federal, state and local tax withholding requirements. If the
Participant has or will make an election under Section 83(b) of the Internal
Revenue Code, the obligation to register certificate(s) in the Participant’s
name shall be subject to applicable federal, state and local tax withholding
requirements. The Participant, subject to such withholding rules as shall be
adopted by the Committee, may elect to have Common Stock withheld to satisfy the
minimum federal, state and local tax withholding requirements.

     8. Delivery of Stock and Documents. In the event any shares of Restricted
Stock are forfeited to the Corporation, pursuant to the Plan or this Agreement,
the Participant shall, to the extent not already deposited with the Escrow
Agent, deliver to the Escrow Agent the following: the certificate or
certificates representing the Restricted Stock duly endorsed for transfer and
bearing whatever documentary stamps, if any, are necessary, and such
assignments, certificates of authority, tax releases, consents to transfer,
instruments, and evidences of title of the Participant and of his compliance
with this Agreement as may be reasonably required by the Corporation or by its
counsel.

     9. Employment of Participant. Nothing in this Agreement shall be construed
as constituting a commitment, guarantee, agreement, or understanding of any kind
or nature that the Corporation shall continue to employ the Participant, nor
shall this Agreement affect in any way the right of the Corporation to terminate
the employment of the Participant at any time.

     10. Stock Distributions. Any shares of Common Stock of the Corporation
received by a Participant as a stock dividend, or as a result of stock splits,
recapitalizations, combinations, exchanges of shares, reorganizations, mergers,
consolidations or otherwise which are derived directly or indirectly from shares
of Restricted Stock shall have the same status, be subject to the same
restrictions, and shall bear the same legend as the shares of Restricted Stock
and shall be delivered to the Escrow Agent to be held under the same terms and
conditions as the Restricted Stock.

     11. Non-Alienation. No Restricted Stock shall be subject to alienation,
sale, assignment, pledge, encumbrance or charge and any attempt to anticipate,
alienate, sell, assign, pledge, encumber or charge the same shall be void. No
right or benefit hereunder shall in any manner be liable for or subject to the
debts, contracts, liabilities or torts of the person entitled to such benefit.

     12. Rights of Stockholder. Subject to the terms and provisions of the
Tennessee Business Corporation Act and of this Agreement, the Participant shall
have all the rights of a stockholder of the Corporation with respect to the
Restricted Stock, including the right to vote the Restricted Stock and to
receive all dividends or other distributions paid or made with respect thereto.

     13. Change of Control. In the event the Corporation undergoes a change of
control as defined in Section 15(a) of the Plan, the rights of the Participant
shall be governed by Section 15(b) of the Plan.

     14. Burden and Benefit. The terms and provisions of this Agreement shall be
binding upon, and shall inure to the benefit of, the Participant and his
executors or administrators, heirs, and personal and legal representatives.

- 3 -



--------------------------------------------------------------------------------



 



     15. Governing Law. This Agreement shall be construed and enforced in
accordance with the laws of the State of Tennessee (without regard to principles
of conflicts of laws), except to the extent such laws are preempted by federal
law.

     16. Modifications. No change or modification of this Agreement shall be
valid unless it is written (or electronic) and signed by the parties hereto.

     17. Entire Agreement. This Agreement, together with the Plan, sets forth
all of the promises, agreements, conditions, understandings, warranties, and
representations between the parties hereto with respect to the shares of
Restricted Stock, and there are no promises, agreements, conditions,
understandings, warranties, or representations, oral or written, express or
implied, between them with respect to the shares of Restricted Stock other than
as set forth herein or therein.

     18. Genders. The use of any gender herein shall be deemed to include the
other gender and the use of the singular herein shall be deemed to include the
plural and vice versa, wherever appropriate.

     19. Notices. Any and all notices required herein shall be addressed: (i) if
to the Corporation, to the principal executive office of the Corporation; and
(ii) if to the Participant, to his address as reflected in the stock records of
the Corporation.

     20. Specific Performance. The parties hereto agree that the shares of
Restricted Stock are unique, that the Participant’s failure to perform the
obligations provided by this Agreement will result in irreparable damage to the
Corporation, and that specific performance of the Participant’s obligations may
be obtained by a suit in equity.

     21. Invalid or Unenforceable Provisions. The invalidity or unenforceability
of any particular provision of this Agreement shall not affect the other
provisions hereof, and this Agreement shall be construed in all respects as if
the invalid or unenforceable provisions were omitted.

     IN WITNESS WHEREOF, the Corporation and the Participant have executed this
Agreement as of the day and year first above written.

          ATTEST:   THOMAS & BETTS CORPORATION
 
       

  By:    
 
       
Vice President-General Counsel and Secretary
           President and Chief Executive Officer
 
        WITNESS:   PARTICIPANT:
 
                  <<First Name>><<Name>>

- 4 -